                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :
                                            :
       v.                                   :      CRIMINAL ACTION NO. 14-323-13
                                            :
ALONZO JONES                                :


                                           ORDER

       This 21st day of April, 2021, it is hereby ORDERED that Defendant’s Motion for

Compassionate Release (ECF 1239) is DENIED in part. Mr. Jones’ request for early release is

denied; the remainder of the motion remains under consideration.




                                                            /s/ Gerald Austin McHugh
                                                          United States District Judge
